Exhibit Attachment Conversion to International Financial Reporting Standards As of 1 January 2aritime, Inc will prepare financial statements using International Financial Reporting Standards (IFRS). This is a conversion from US GAAP as the Company’s financial reporting language. This attachment presents the IFRS balance sheets for 1 January 2008 and 31 December 2008. These balance sheets are reconciled to the previously released US GAAP financial statements. Additionally, the IFRS transition principles adopted and the accounting principles used for the Company’s IFRS financial statements are disclosed, as well as a discussion of the principle differences for the Company between IFRS and US GAAP. Transition to IFRS, and basis for preparation of DHT Maritime, Inc IFRS financial statements The IFRS opening balance sheet as of 1 January 2008 is prepared on the basis of IFRS 1 “First-Time Adoption of IFRS”. The main principle is that the opening balance is to be prepared on a retrospective basis, i.e. as if IFRS always had been used.
